Citation Nr: 0927235	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946 and June 1952 to November 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In February 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to obtain a medical examination and opinion.  The action 
specified in the February 2009 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence that the Veteran was treated for dental 
trauma in service or that he has any current dental 
disability that was caused or aggravated by his active 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of dental trauma have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran's 
service treatment records are not part of the claims folder 
and that in September 2006, the RO made a formal finding that 
the Veteran's service treatment records were unavailable.  
Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In his January 2006 claim, the Veteran asserted that he 
suffered an injury to his mouth and lost teeth in a plane 
crash while serving in China from 1944-1945.  In his December 
2006 notice of disagreement, the Veteran stated that he 
injured his left knee and suffered from numerous cuts and 
abrasions when a military plane carrying Chinese troops 
crashed in September or October of 1945 in China.  

The Veteran's Separation Qualification Record confirms that 
he was serving in China at that time and a record from the 
Aviation Safety Network shows that in October 1945, a 
military plane carrying Chinese troops crashed on takeoff.  
However, none of the private medical records submitted by the 
Veteran note any dental trauma and the Veteran has not 
submitted statements from fellow service members or service 
medical personnel who can corroborate the Veteran's 
assertions of dental trauma or tooth loss secondary to a 
plane crash in service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In light of the significant period of time between the 
Veteran's military service and his initial claim for service 
connection, as well as the lack of any medical evidence of 
dental trauma of record, the Board must find that such facts 
provide evidence against this claim.

In March 2009, the Veteran was afforded a VA dental 
examination.  At the examination, the Veteran's son informed 
the examiner that the Veteran sustained trauma to his mouth 
in a plane crash and that the Veteran has lost all his teeth 
over time due to this in-service trauma.  

On examination, the examiner found no problems with 
mastication, function, or speech.  The Veteran was 
edentulous, except for the root to tooth #22.  He did not 
have any removable prosthetics in his mouth, but functions 
well without them.  All range of motion for the mandible was 
within normal limits without sound or pain.  The Veteran had 
no oral lesions or soft or hard tissue damage.  

The examiner concluded that although the Veteran is 
completely edentulous except for an exposed root, this 
condition is not related to trauma from a plane crash in 
service.  In a May 2009 addendum to her examination, the 
examiner explained her opinion in greater detail, noting that 
her clinical examination, as well as a review of the 
Veteran's claim file, did not support a finding that the 
Veteran's tooth loss was due to trauma.  She noted that other 
than being edentulous, the Veteran has no other dental 
condition and he does not suffer from any residual problems 
or complications.  She stated it is not at least as likely as 
not that the Veteran's current edentulous condition is 
related to his military service, including a plane crash in 
service.  

While the Veteran and his son have expressed a belief that 
the Veteran's tooth loss was caused by trauma during his 
military service, the etiology of any dental disability the 
Veteran currently experiences is a medical question on which 
the Veteran and his son are not competent to provide an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The etiology of the Veteran's tooth loss was 
addressed by a dentist, who concluded that it was unrelated 
to the Veteran's military service, providing highly probative 
evidence against this claim.  

As there is no evidence that the Veteran was treated for 
dental trauma in service or that he has any current dental 
disability that was caused or aggravated by his active 
service, entitlement to service connection for residuals of 
dental trauma must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and , was satisfied by way of a letter 
sent to the Veteran in March 2006 that informed him of what 
evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
In July 2006, the Veteran was also notified that the RO had 
been unable to obtain his service treatment records and 
informed of additional types of evidence that he could use to 
substantiate his claim.  

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO attempted to locate the 
Veteran's service treatment records and did obtain copies of 
the Veteran's private medical records.  The RO also obtained 
unit records from the unit the Veteran served with during 
World War II.  In March 2009, the Veteran was afforded a VA 
examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the Veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
Veteran in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


